DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction requirement dated 1/27/2022, the applicant elected Species 1 without traverse in the reply filed on 2/16/22.  New claim 13 is drawn to some other species having a low adhesion surface coating.  The elected species has scraped heat exchangers.  Further, new claims 15, 16 are drawn to species 2, having second coolant 202 (spec. para. 21).  Further, new claims 17, 18 is drawn to some other species having recirculation of the second treated gas stream.  The elected species does not have recirculation of the second treated gas stream 108.  Therefore, claim(s) 13, 15-18 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Specification
The amendment to the specification is accepted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-8, 10, 12, 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “solid-tolerant heat exchanger” (line 6, 13) is indefinite as it is not clear what structure is and is not included in the scope of the recitation.  The specification states in the PG pub. para. 18 that such “is a heat exchanger which is designed to maintain acceptable performance despite the formation of frozen solids at its operating temperatures”.  This fails to identify what structure or characteristics is included by the recitation.  Acceptable performance is entirely relative and undefined.  The term “designed” only denotes intention and there is no way to determine what structure makes a heat exchanger so intentioned and the intention of a designer is not a structure.  Further, an example of an acceptable heat exchanger includes all heat exchangers which may be “reversed” and therefore appears to include all heat exchangers, since all heat exchangers can have fluid reversed through them.  
In regard to claim 12, the recitation, “a scraped heat exchanger” is indefinite for being redundant to the recitations of claim 1.  

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4, 6-8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2012/0297821) in view of Groenendjk (WO 2017/093377).
	In regard to claim 1-3, Baxter teaches a method (see whole disclosure, particularly Fig. 5, 6, para. 74) for removing water (para. 11 “recovering large fractions of water”, para. 64 “water”) and carbon dioxide (para. 5 “carbon dioxide”) from a feed gas stream (toward 502; para. 5, 32, 74, “process gas”), the method comprising: compressing the feed gas stream (para. 72); after compressing, producing a first treated gas stream (602b) by feeding the feed gas stream (towards 502) to a first solid-tolerant heat exchanger (610), the first solid-tolerant heat exchanger (610) chilling the feed gas stream to a first temperature, wherein the first temperature is i) below which at least a portion of the water contained in the feed gas stream freezes out of the feed gas stream, and ii) above which at least a portion of the carbon dioxide contained in the feed gas freezes out of the feed gas (para. 48 “refrigerant is less than 5C above the melting point of the condensable vapor”, para. 71 “remove…impurities…include…moisture”; para. 81 impurity side stream 603; also see para. 88); and producing a second treated gas stream (674a) by feeding the first treated gas stream (602b) to a second solid-tolerant heat exchanger (650; also see para. 65 integrated heat exchanger 650 and separator 670, hereafter 650), the second solid-tolerant heat exchanger (650) chilling the first treated gas stream (602b) to a second temperature, wherein the second temperature is below which at least a portion of the carbon dioxide contained in the feed gas stream freezes out of the first treated gas stream (para. 63, 0-20C below the CO2 desublimating temperature; para. 62 and 101 -120C); and wherein the first (610) and second solid-tolerant heat exchangers (650) are a scraped heat exchanger comprising a rotating blade slidable over a surface (para. 94).
	Baxter does not appear to explicitly teach that the second treated gas stream (674a) comprises primarily methane on a molar basis and expanding the second treated gas stream (674a) and further chilling the second treated gas stream (674a) to form a liquefied gas stream.  
However, it is well known to separate carbon dioxide from other lighter gas streams, including methane so as to prepare methane for sale and transport to market routinely employs liquefaction of methane to deliver desired quantities of methane to market as taught by Groenendjk (page 1).  Groenendjk futher teaches expanding (via 2051) a second treated gas stream (205) and thereby further chilling the second treated gas stream (205) to at least partially liquefy the second treated gas stream (see liquid natural gas 170); and teaches that the second treated gas stream (205) is primarily methane (see 80 % methane - page 9, line 15-17).  Therefore it would have been obvious to a person of ordinary skill in the art to separate carbon dioxide from methane and at least partially liquefy the methane for the purpose of permitting feed gases having significant methane to be profitably sold and shipped in liquid form to markets around the world.
In regard to claim 4, Baxter does not explicitly teach that the first (610) and second solid-tolerant (650) heat exchangers are constructed using different metallurgies.  However, official notice is taken that making heat exchangers out of different metals is well known to provide the performance desired from their temperature of operation.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Baxter to employ different metals in the first (610) and second solid-tolerant (650) heat exchangers for the purpose of providing materials that are able to provide sufficient thermal performance and handle the fluids employed.
In regard to claim 6, Baxter teaches that prior to feeding the feed gas stream (towards 502) to the first solid-tolerant heat exchanger (610), feeding the feed gas stream to a first non-freezing heat exchanger (504a) in which the feed gas stream is cooled using a coolant (506) at an ambient temperature (para. 36, precool to ambient temperature using water or air, para. 60 ambient coolant water; para. 70 ambient temperatures using water or air).
In regard to claim 7, Baxter teaches after feeding the feed gas stream through the first non-freezing heat exchanger (504a) and before feeding the feed gas stream to the first solid-tolerant heat exchanger (610), feeding the feed gas stream to a second non-freezing heat exchanger (504b, 504c) to cool to a temperature at which liquid water condenses from the feed gas stream to form a condensate, and removing at least a portion of the condensate from the feed gas stream (para. 70).  
In regard to claim 8, Baxter teaches that a first refrigerant is used in the second non-freezing heat exchanger (504b, 504c), a second refrigerant is used in the first solid-tolerant heat exchanger (610), and a third refrigerant is used in the second solid-tolerant heat exchanger (650).  
In regard to claim 12, Baxter teaches that at least one of the solid-tolerant heat exchangers (650, 670) comprise a scraped heat exchanger (para. 94 “mechanical scraper” and para. 37 integrated condenser and separator).
	 In regard to claim 10, Baxter suggests that one of the refrigerants may comprise methane (para. 58), but in view of the further temperature teachings (para. 87, 74) employing methane as the third refrigerant would have been obvious to a person of ordinary skill in the art for the purpose of providing a refrigerant that performs well at low temperatures.  Further, Baxter does not explicitly teach that the first and the second refrigerant is propane.  However, official notice is taken that propane is a well-known refrigerant that provides good thermal performance in a temperature range of the freezing point of water.  Therefore it would have been obvious to a person of ordinary skill in the art to provide propane as the first and the second refrigerant of Baxter.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 2012/0297821) in view of Groenendjk (WO 2017/093377) and Tonkovich (US 2010/0071410).
	Baxter, as modified, teaches most of the claim limitations, but does not explicitly teach that the first solid-tolerant heat exchanger is comprised of stainless steel SS316 and the second solid-tolerant heat exchanger is comprised of stainless steel SS304.  However, these stainless steel alloys are well known for use in heat exchangers as taught at least by Tonkovich (see para. 220, 212).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the first solid-tolerant heat exchanger to be SS316 and the second-tolerant heat exchanger to be SS304 for the purpose of providing the thermal and mechanical benefits of stainless steel as is known for heat exchangers and systems with handling of corrosive fluids.

Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
September 9, 2022